       Case 4:20-cv-02134 Document 33 Filed on 10/27/20 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

  BONITA FILS on behalf of herself              §
  and all others similarly situated,            §
                                                §
         Plaintiff,                             §
                                                §
  v.                                            §    CIVIL ACTION NO: 4:20-cv-02134
                                                §
  INTERNET REFERRAL SERVICES,                   §
  LLC                                           §
                                                §
         Defendant.                             §


   DEFENDANT INTERNET REFERRAL SERVICES, LLC’s NOTICE OF APPEAL

        Notice is hereby given that Defendant Internet Referral Services, LLC hereby appeals to

the United States Court of Appeals for the Fifth Circuit from the Judgment and Order Denying

Motion to Compel Arbitration (Doc. 32) entered in this action on October 21, 2020.
Case 4:20-cv-02134 Document 33 Filed on 10/27/20 in TXSD Page 2 of 3




                                     Respectfully submitted,

                                     JACKSON WALKER LLP


                                     By:/ s/ Joel R. Glover
                                             Mark T. Josephs
                                             Texas Bar No. 11031400
                                             Federal Bar No. 427022
                                             Email: mjosephs@jw.com
                                             Edwin M. Buffmire
                                             Texas Bar No. 24078283
                                             Federal Bar No. 2313143
                                             Email: ebuffmire@jw.com
                                             2323 Ross Avenue, Suite 600
                                             Dallas, Texas 75201
                                             Telephone: 214-953-6000
                                             Fax: 214-953-5822

                                           Joel R. Glover
                                           Texas Bar No. 24087593
                                           Federal Bar No. 2221289
                                           Email: jglover@jw.com
                                           1401 McKinney, Suite 1900
                                           Houston, Texas 77010
                                           Telephone: 713-752-4200
                                           Fax: 713-752-4221

                                     ATTORNEYS FOR DEFENDANT
                                     INTERNET REFERRAL SERVICES,
                                     INC.




                                 2
     Case 4:20-cv-02134 Document 33 Filed on 10/27/20 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       This is to certify that on the 27th day of October 2020, the foregoing was filed with the
Court’s electronic filing/ECF system, which caused a Notice of Electronic Filing to be sent to all
counsel of record.


                                             /s/ Joel R. Glover
                                             Joel R. Glover




                                                3
